   Case 3:19-cv-02901-M Document 27 Filed 03/19/20                 Page 1 of 3 PageID 141


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

F.M., an individual;

                          Plaintiff

              -against-

BEST WESTERN INTERNATIONAL, INC.;
                                                   CIVIL ACTION NO. 3:19-cv-02901
HYATT HOTELS CORPORATION; AND

RED LION HOTELS CORPORATION

                          Defendants.

    JOINT STIPULATION OF DISMISSAL OF HYATT HOTELS CORPORATION
                 PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(ii)

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff and Hyatt Hotels Corporation (“Hyatt”)

hereby file this Joint Stipulation of Dismissal of Hyatt Hotels Corporation, with prejudice.

       WHEREFORE, Plaintiff and Hyatt Hotels Corporation hereby request that the Court

dismiss Hyatt Hotels Corporation from this matter, with prejudice, pursuant to Federal Rule of

Civil Procedure 41.

Dated: March 19, 2020

                                             By:     /s/Valerie Mosman
                                                     Valerie Mosman, Esq. (Bar No. 00796127)
                                                     901 Main Street, Suite 4800
                                                     Dallas, TX 75202
                                                     Tel. (214) 698-8000
                                                     Fax (214) 698-1101
                                                     valerie.mosman@wilsonelser.com

                                                     /s/Marisa A. Trasatti
                                                     Marisa A. Trasatti (Bar No. 25663)
                                                     500 East Pratt Street
                                                     Suite 600
                                                     Baltimore, MD 21202
                                                     Tel. (410) 962-8408
                                                     Fax (410) 962-8758
   Case 3:19-cv-02901-M Document 27 Filed 03/19/20                  Page 2 of 3 PageID 142



                                                       Email: Marisa.trasatti@wilsonelser.com
                                                       (counsel admitted pro hac vice on 1/29/20)

                                                       /s/Robert E. Scott
                                                       Robert E. Scott, Jr. (Bar No. 05010)
                                                       500 East Pratt Street
                                                       Suite 600
                                                       Baltimore, MD 21202
                                                       Tel. (410) 962-8408
                                                       Fax (410) 962-8758
                                                       Email: Robert.Scott@wilsonelser.com
                                                       (counsel admitted pro hac vice on 1/29/20)

                                                       /s/W. Mark Lanier
                                                       W. Mark Lanier
                                                       Texas State Bar No.: 11934600
                                                       WML@lanierlawfirm.com
                                                       Monica Cooper
                                                       State Bar No.: 24071344
                                                       Monica.Cooper@lanierlawfirm.com
                                                       10940 W. Sam Houston Pkwy North
                                                       Suite 100
                                                       Houston, Texas 77064

                                CERTIFICATE OF SERVICE

       I hereby certify that on March 19th, 2020, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system, which will send electronic notification to

all attorneys of record in the above-captioned case.


                                                       /s/Marisa A. Trasatti
                                                       Marisa A. Trasatti (Bar No. 25663)
                                                       500 East Pratt Street
                                                       Suite 600
                                                       Baltimore, MD 21202
                                                       Tel. (410) 962-8408
                                                       Fax (410) 962-8758
                                                       Email: Marisa.trasatti@wilsonelser.com

                                                       /s/W. Mark Lanier
                                                       W. Mark Lanier
                                                       Texas State Bar No.: 11934600
                                                       WML@lanierlawfirm.com
Case 3:19-cv-02901-M Document 27 Filed 03/19/20   Page 3 of 3 PageID 143



                                      Monica Cooper
                                      State Bar No.: 24071344
                                      Monica.Cooper@lanierlawfirm.com
                                      10940 W. Sam Houston Pkwy North
                                      Suite 100
                                      Houston, Texas 77064
